DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2018 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klinger et al.  (US 2019/0166413) in view of Arunachalam (US 2011/0316699).
Regarding Claim 1. Klinger teaches a method comprising (fig. 9): 
obtaining a sensor reading from a sensor (250: fig.9) installed inside an underground vault (10(100) fig. 1; abstract; fig.7); 
determining whether the sensor reading is indicative of an alarm state(252: fig. 9); 
when the sensor reading is indicative of the alarm state(252: fig. 9), obtaining multiple confirmatory measurements (compare the sensor data to maximum and minimum limits [0135], l. 1-6);
compile an alarm (253: fig.9).
Klinger does not explicitly teach determining whether the sensor reading includes sensor drift based at least in part on the multiple confirmatory measurements; 
establishing the alarm state when the sensor reading is determined not to include sensor drift; and removing the sensor drift when the sensor reading is determined to include sensor drift.
However, Arunachalam teaches an alarm state (If Reading >tc: fig.,3; [0026]-[0027]) and difference in readings greater than some threshold value tc as confirmatory measurements: [0026], fig.3); 
establishing the alarm state when the sensor reading is determined not to include sensor drift (difference in readings is greater than some higher threshold value tf: fig. 3, [0026]); and 
removing the sensor drift when the sensor reading is determined to include sensor drift (difference in readings greater than some threshold value tc requesting a calibration: [0026], fig.3; Calibration involves adjusting the gain of the sensors: [0005], l.7-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Klinger, establishing the alarm state when the sensor reading is determined not to include sensor drift; and removing the sensor drift when the sensor reading is determined to include sensor drift., as taught by Arunachalam, so as to read and monitor the quantity of gas accurately in compact and inexpensive way.

Regarding Claim 2. Klinger further teaches the confirmation measurements are obtained from the sensor (compare the sensor data to maximum and minimum limits [0135], l. 1-6).

Regarding Claim 3. Klinger further teaches at least one corroborating sensor installed inside the underground vault or in at least one adjacent underground vault, the at least one corroborating sensor being different from the sensor (secondary sensor: [0071], [0134]).
Klinger does not explicitly teach the confirmation measurements are obtained from at least one corroborating sensor.
However, Arunachalam teaches the confirmation measurements are obtained from at least one corroborating sensor (a multitude of sensors 200a-n to be compared with a threshold amount, and if the sensor reading crosses the threshold amount, an alarm mechanism would be generated [0024]-[0027]; sensor 2:fig. 3).


Regarding Claim 4. Klinger further teaches notifying a user that the alarm state has been established (254: fig.9; [0132]).

Regarding Claim 5. Klinger teaches a method comprising (fig. 9): 
obtaining a sensor reading from a sensor (250: fig.9) installed inside an underground vault (10(100) fig. 1; abstract; fig.7); 
determining whether the sensor reading is indicative of an alarm state(252: fig. 9); 
 compile an alarm (253: fig.9).
Klinger does not explicitly teach when the sensor reading is indicative of the alarm state, obtaining at least one new reading from at least one corroborating sensor and determining whether the sensor reading includes sensor drift based at least in part on the at least one new reading;
 establishing the alarm state when the sensor reading is determined not to include sensor drift; and removing the sensor drift when the sensor reading is determined to include sensor drift.
 (If Reading >tc: fig.,3; [0026]-[0027]), obtaining at least one new reading from at least one corroborating sensor  (sensor 2: fig. 3; [0026]) and determining whether the sensor reading includes sensor drift based at least in part on the at least one new reading (difference in readings greater than some threshold value tc: [0026], fig.3);
 establishing the alarm state when the sensor reading is determined not to include sensor drift (difference in readings is greater than some higher threshold value tf: fig. 3, [0026]); and 
removing the sensor drift when the sensor reading is determined to include sensor drift (difference in readings greater than some threshold value tc requesting a calibration: [0026], fig.3; Calibration involves adjusting the gain of the sensors: [0005], l.7-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Klinger, when the sensor reading is indicative of the alarm state, obtaining at least one new reading from at least one corroborating sensor and determining whether the sensor reading includes sensor drift based at least in part on the at least one new reading; establishing the alarm state when the sensor reading is determined not to include sensor drift; and removing the sensor drift when the sensor reading is determined to include sensor drift, as taught by Arunachalam, so as to read and monitor the quantity of gas accurately in compact and inexpensive way.

Regarding Claim 6. Klinger further teaches notifying a user that the alarm state has been established (254: fig.9; [0132]).

Regarding Claim 11. Klinger teaches a system comprising (fig.1): 
a sensor installed inside an underground vault (10(100) fig. 1; abstract; fig.7); and 
a system controller comprising at least one processor connected to memory storing instructions executable by the at least one processor, the instructions, when executed by the at least one processor, causing the at least one processor to (126: fig.4): 
obtain a sensor reading from the sensor(250: fig.9);
 determine whether the sensor reading is indicative of an alarm state(252: fig. 9); 
compile an alarm (253: fig.9).
Klinger does not explicitly teach when the sensor reading is indicative of the alarm state, 
obtain at least one new sensor reading and determine whether the sensor reading includes sensor drift based at least in part on the at least one new sensor reading; 
establish the alarm state when the sensor reading is determined not to include sensor drift; and remove the sensor drift when the sensor reading is determined to include sensor drift.
However, when the sensor reading is indicative of the alarm state (If Reading >tc: fig.,3; [0026]-[0027]), 
(difference in readings greater than some threshold value tc: [0026], fig.3); 
establish the alarm state when the sensor reading is determined not to include sensor drift(difference in readings is greater than some higher threshold value tf: fig. 3, [0026]); and 
remove the sensor drift when the sensor reading is determined to include sensor drift(difference in readings greater than some threshold value tc requesting a calibration: [0026], fig.3; Calibration involves adjusting the gain of the sensors: [0005], l.7-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Klinger, when the sensor reading is indicative of the alarm state, obtain at least one new reading from at least one corroborating sensor and determine whether the sensor reading includes sensor drift based at least in part on the at least one new reading; establish the alarm state when the sensor reading is determined not to include sensor drift; and remove the sensor drift when the sensor reading is determined to include sensor drift, as taught by Arunachalam, so as to read and monitor the quantity of gas accurately in compact and inexpensive way.

Regarding Claim 12. Klinger further teaches the at least one new sensor reading comprises one or more confirmation measurements obtained from the sensor (compare the sensor data to maximum and minimum limits [0135], l. 1-6).

	Regarding Claim 13. Klinger further teaches at least one corroborating sensor installed inside the underground vault or in at least one adjacent underground vault, the at least one corroborating sensor being different from the sensor(secondary sensor: [0071], [0134]),
Klinger does not explicitly teach the at least one new sensor reading comprising one or more confirmation measurements obtained from the at least one corroborating sensor.
However, Arunachalam teaches the at least one new sensor reading comprising one or more confirmation measurements obtained from the at least one corroborating sensor (a multitude of sensors 200a-n to be compared with a threshold amount, and if the sensor reading crosses the threshold amount, an alarm mechanism would be generated [0024]-[0027]; sensor 2:fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of Klinger, the at least one new sensor reading comprising one or more confirmation measurements obtained from the at least one corroborating sensor, as taught by Arunachalam, so as to read and monitor the quantity of gas accurately in compact and inexpensive way.

Regarding Claim 17. Klinger further teaches executed by the at least one processor, cause the at least one processor to notify a user that the alarm state has been established (254: fig.9; [0132]).

Regarding Claim 18. Klinger further teaches to display a notification, on a display device, indicating the alarm state has been established (110: fig.2; [0075]).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klinger in view of Arunachalam, as applied on Claim 11, further in view of Barton et al. (US 2004/0135695) .

Regarding Claim 19. Underground vault as an enclosure as taught by Klinger’s 10 fig. 1, 
The modified Klinger does not explicitly teach when executed by the at least one processor, cause the at least one processor to instruct an air moving device installed inside the enclosure to change an airflow rate after the alarm state has been established.
However, Barton teaches when executed by the at least one processor, cause the at least one processor (32: fig.3) to instruct an air moving device installed inside the enclosure (26: fig.3; [0027], [0029]) to change an airflow rate (ON) after the alarm state has been established (hazardous condition: [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of Klinger, when executed by the at least one processor, cause the at least one processor to instruct an air moving device installed inside the an enclosure to change an airflow rate after the alarm state has been established, as taught by Barton, so as to reduce operation of false alarm in compact and inexpensive way.
Regarding Claim 20. Barton further teaches the airflow rate is increased after the alarm state has been established to increase thereby a turnover rate of an atmosphere inside the underground vault (ON mode, on mode, a parameter, such as smoke, detected by the detectors 30 will rise slowly due to airflow through the enclosure diluting the concentration of smoke throughout the enclosure: [0012], [0027]), [0031].

Allowable Subject Matter
Claims 7-10 are allowable. The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter of claim 7 is allowable because the closest prior art (see attached PTO-892 & IDS) fails to teach the limitations, i.e. 
“if the sensor reading is indicative of the alarm state, triggering variable active dilution inside the underground vault, obtaining at least one new sensor reading after triggering the variable active dilution, and determining whether the sensor reading includes sensor drift based at least in part on the at least one new sensor reading;”
Remaining Claims are also allowable due to depend upon on the allowable Claim.

Claims 14-16  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome current objection. 
The following is a statement of reasons for the indication of allowable subject matter:  

Remaining Claims are also objected due to depend upon the objected Claim.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864